Exhibit CERTIFICATION PURSUANT TO EXCHANGE ACT RULE 13(a)-14(b) AND 18 U.S.C. SECTION 1350 In connection with the report of Rexahn Pharmaceuticals, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), and pursuant to Exchange Act Rule 13(a)-14(b) and 18 U.S.C. Section 1350, each of the undersigned officers of the Company does hereby certify that, to the best of such officer’s knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. The undersigned have executed this Certificate as of the 15th day of May 2008. /s/ Chang H. Ahn Chang H. Ahn Chief Executive Officer /s/ Ted T.H. Jeong Ted T.H. Jeong Chief Financial Officer
